Case 3:20-cv-00210-BAS-AHG Document 9-1 Filed 03/06/20 PageID.107 Page 1 of 3



   1 SARAH DE DIEGO (SBN 239321)
       sarah@dediego.law
   2 DE DIEGO LAW LLC
       1607 Ave Juan Ponce de Leon
   3 Cobian Plaza GM06
       San Juan, PR 00909
   4 Telephone: (310) 980-8116
       Facsimile: (866) 774-7817
   5
       LAURA LEIGH GEIST (SBN 180826)
   6 laura.geist@dentons.com
       DENTONS US LLP
   7 1999 Harrison Street, Suite 1300
       Oakland, CA 94612
   8 Telephone: (415) 882-5000
       Facsimile: (415) 882-0300
   9
       NATHAN L. GARROWAY (Pro Hac Vice Applicant)
  10 nathan.garroway@dentons.com
       DENTONS US LLP
  11 303 Peachtree Street, NE, Suite 5300
       Atlanta, GA 30308-3265
  12 Telephone: (404) 527-4000
       Facsimile: (404) 527-4198
  13
       JUDITH SHOPHET SIDKOFF (SBN 267048)
  14 judith.sidkoff@dentons.com
       DENTONS US LLP
  15 601 South Figueroa Street, Suite 2500
       Los Angeles, CA 90017-5704
  16 Telephone: (213) 623-9300
       Facsimile: (213) 623-9924
  17
       Attorneys for Defendant
  18 ASSURANCE IQ, INC.
  19                             UNITED STATES DISTRICT COURT
  20                        SOUTHERN DISTRICT OF CALIFORNIA
  21

  22 ASHLEY NICHOLS, individually and                CASE NO. 3:20-cv-00210-BAS-AHG
       on behalf of all others similarly situated,
  23                                                 CLASS ACTION
                    Plaintiff,
  24                                                 DECLARATION OF SARAH DE
       vs.                                           DIEGO IN SUPPORT OF
  25                                                 DEFENDANT ASSURANCE IQ,
       ASSURANCE IQ, INC. d/b/a                      LLC’S MOTION TO DISMISS
  26 MedicarePlan.com; and DOES 1-100,               COMPLAINT FOR LACK OF
       inclusive,                                    PERSONAL JURISDICTION
  27                                                 PURSUANT TO FED. R. CIV. P.
                    Defendants.                      12(B)(2)
  28


                             DECLARATION OF SARAH DE DIEGO IN SUPPORT OF ASSURANCE IQ, LLC’S
                                       MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
Case 3:20-cv-00210-BAS-AHG Document 9-1 Filed 03/06/20 PageID.108 Page 2 of 3



   1                                                 [Filed concurrently with Notice of
                                                     Motion and Motion to Dismiss,
   2                                                 Declaration of Tom Crowder, and
                                                     Declaration of John Lorge]
   3
                                                     Action Filed: October 18, 2019
   4                                                 Removed:      January 31, 2020
                                                     Trial Date:   None Set
   5

   6
                          DECLARATION OF SARAH DE DIEGO
   7
             I, Sarah de Diego declare as follows:
   8
             1.    I am an attorney at law duly admitted to practice in California and before
   9
       this Court, and am counsel of record for defendant Assurance IQ, LLC in this action.
  10
       I have personal knowledge of the facts stated in this declaration and if called as a
  11
       witness, I could and would testify competently thereto.
  12
             2.    Following an earlier email exchange, Clark Conforti, counsel of record
  13
       for Plaintiff, and myself, meet and conferred telephonically on February 27, 2020
  14
       regarding the substance of Assurance IQ, LLC’s proposed motion to dismiss. Despite
  15
       a lengthy, substantive discussion of the issues, we were unable to reach a resolution
  16
       which would eliminate the need for the filing of this motion.
  17
             I declare under penalty of perjury that the foregoing is true and correct.
  18
             Executed on March 6, 2020, at San Juan, Puerto Rico.
  19

  20
                                                              Sarah De Diego
  21

  22

  23

  24

  25

  26

  27

  28

                                               2
                            DECLARATION OF SARAH DE DIEGO IN SUPPORT OF ASSURANCE IQ, LLC’S
                                      MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
Case 3:20-cv-00210-BAS-AHG Document 9-1 Filed 03/06/20 PageID.109 Page 3 of 3



   1                                    PROOF OF SERVICE
   2           I am employed in the County of Los Angeles, State of California. I am over the
   3 age of eighteen and not a party to the within action; my business address is 601 South

   4 Figueroa Street, Suite 2500, Los Angeles, California 90017.

   5           I hereby certify that on March 6, 2020, I electronically filed the foregoing
   6 DECLARATION OF SARAH DE DIEGO IN SUPPORT OF DEFENDANT

   7 ASSURANCE IQ, LLC’S MOTION TO DISMISS COMPLAINT FOR LACK

   8 OF PERSONAL JURISDICTION PURSUANT TO FED. R. CIV. P. 12(B)(2)

   9 with the Clerk of the Court using the ECF system which will send notification of such

  10 filing to the following parties:

  11
                                  Abbas Kazerounian, Esq.
  12                              ak@kazlg.com
                                  Clark R. Conforti, Esq.
  13
                                  clark@kazlg.com
  14                              KAZEROUNI LAW GROUP, APC
                                  245 Fischer Avenue, Unit D1
  15
                                  Costa Mesa, CA 92626
  16                              Telephone: (800) 400-6808
                                  Facsimile: (800) 520-5523
  17

  18           I declare that I am employed in the office of a member of the bar of this Court
  19 at whose direction the service was made.

  20           Executed on March 6, 2020 at Oakland, California.
  21

  22
                                               ____________________________________
  23                                                      Carrie M. Rice
       114381734
  24

  25

  26

  27

  28

                                                 3
                              DECLARATION OF SARAH DE DIEGO IN SUPPORT OF ASSURANCE IQ, LLC’S
                                        MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
